Per Curiam :
We assume the rule to be settled that a client may terminate the employment of attorneys at pleasure, or the attorney may do so upon reasonable notice. (Bathgate v. Haskin, 59 N. Y. 533.) Where the client, however, desires to dispense with the services, it should only be upon protecting the attorney to the extent of services already performed. We, therefore, think that the order in this case should not have been denied upon the ground that the petitioner’s remedy ivas to move for substitution of attorneys, because that would not give her the relief which she desired, which was, to end the litigation; and if she substituted new attorneys she- would have to make the same request of them, and if they refused there would he" the same result. The simple and direct procedure would *376have been to grant the application upon condition that the matter be referred to some suitable person to take proof as to the amount of compensation to which the attorneys are entitled and, upon payment thereof, that they should, if requested by the client, discontinue the action or, at least, not proceed further with the litigation.
The order should be accordingly modified, and as so modified affirmed, without costs.
Present — O’Brien, P. J., McLaughlin, Laughlin, Clarke and Houghton, JJ.
Order modified as indicated in opinion, and as modified affirmed, without costs. Settle order on notice.